Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorneys for respondents and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P: J., Breitel, Stevens, Eager and Bergan, JJ.